COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                   §
  SERGIO VELASQUEZ,                                                 No. 08-17-00009-CR
                                                   §
                             Appellant,                                  Appeal from
                                                   §
  v.                                                                 243rd District Court
                                                   §
  THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                             Appellee.                              (TC # 20160D04688)
                                                   §

                                              ORDER

       The Court has determined that it is necessary to review State’s Exhibit 1A, 1C, and 2A,

which are CDs of 911 calls. The Reporter’s Record contains a statement that the CDs are in the

possession of the District Clerk’s Office. Therefore, it is ORDERED that the El Paso County

District Clerk prepare a supplemental clerk’s record to include the original of State’s Exhibit 1A,

1C, and 2A and forward the same to this Court on or before August 27, 2018.

       The original of these exhibits will be returned to the District Clerk after the final disposition

of the case by this Court.

       IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2018.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.